Case 4:21-cr-10008-JEM Document 15 Entered on FLSD Docket 08/22/2021 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA


   UNITED STATES OF AMERICA

          Plaintiffs,                            CIVIL ACTION No. 1:21cr10008-MARTINEZ-
                                                 SNOW
            v.

   MYKHAYLO CHUGAI, OLEDSANDR                    DEFENDANT MYKHAYLO CHUGAI’S
   MORGUNOV, and VOLODYMYR                       MOTION (EMERGENCY) FOR LEAVE TO
   OGORODNYCHUK
                                                 SUBMIT AND TO CONSIDER AFFIDAVITS
          Defendants.                            IN SUPPORT OF RELEASE AT
                                                 DETENTION HEARING
                                                 ON AUGUST 23, 2021




         Defendant Mykhaylo Chugai (Chugai), by and through his undersigned counsel, herewith

  moves this honorable Court, to consider the Affidavits of the character witnesses in his defense, at

  the detention hearing scheduled for August 23, 2021, at 1:00 PM.

         The Affidavits are being submitted on behalf of Chugai pursuant to Federal Rules of

  Evidence 404 and 405, and other law. In light that Chugai’s detention took place very recently

  and the detention hearing is scheduled on a short notice, Chugai requests this honorable Court to

  consider the Affidavits, on an emergency basis, towards the hearing, as an evidentiary factor

  towards his release.

         More specifically, on August 18, 2021, Wednesday, the government entered in the Docket

  11 unauthenticated Exhibits, and, on information and belief, intends to reference the Court’s

  attention to those exhibits at the forthcoming hearing. Accordingly, Chugai should be entitled to

  a rebuttal with his own evidence under FRE 404, 405, and other law.



                                                   1
Case 4:21-cr-10008-JEM Document 15 Entered on FLSD Docket 08/22/2021 Page 2 of 3




         The annexed Affidavits are from the following character witnesses, all of whom are U.S.

  citizens, residing in Florida and elsewhere:

             1. IANA ZHYGUN;

             2. MARYNA KILICHENKO;

             3. TREVOR EVANS;

             4. OLGA ZELENINA;

             5. YURIY LOKSHIN; and

             6. KATERYNA LOKHSHIN.

         The undersigned assures the Court and the government’s counsel that the undersigned has

  received-- and is in possession of--the identification documents of the Affiants, including the

  copies of the witnesses’ drivers’ licenses and/or U.S. passports’ copies.

         Chugai reserves to submit additional Affidavits of character witnesses. The Affidavits may

  be used by Chugai both at the hearing on August 23, 2021, subject to the Court’s leave, without

  prejudice to resubmitting those later in this docket’s proceedings for other occasions.

         Respectfully submitted.


  Dated: August 22, 2021.



                                        ____________________/George Lambert/
                                        George Lambert, Esq.
                                        FL bar #1022697; D.C. bar #979327
                                        The Lambert Law Firm
                                        323 Sunny Isles Blvd Ste 700
                                        Sunny Isles Beach FL 33160;
                                        1025 Connecticut Ave., #1000 NW
                                        Washington, D.C., 20036
                                        Tel. (305) 938 0600: (617) 925 7500;
                                        (202) 640 1897, Fax (800) 952 1950
                                        Email: Office.Law.323@gmail.com

                                                   2
Case 4:21-cr-10008-JEM Document 15 Entered on FLSD Docket 08/22/2021 Page 3 of 3




                                  CERTIFICATE OF SERVICE

         The undersigned certifies that on this August 22, 2022, the foregoing submission was
  served on all of the parties, who have made appearance in this case, via Pacer platform, namely:

  Sean Beaty
  Trial Attorney
  U.S. Department of Justice, Tax Division
  Southern Criminal Enforcement Section
  Work: (202) 616-2717
  Fax: (202) 514-0961
  4 Constitution Square (4CON)
  150 M Street, NE, Room 1.204
  Washington, DC 20002
  Sean.P.Beaty@usdoj.gov

  Date: August 22, 2021
                                       /George Lambert/
                                       _______________
                                       George Lambert




                                                  3
